DETAILED ACTION
This is an Office action based on application number 13/121393 filed 28 March 2011, which is a national stage entry of PCT/JP2009/066900 filed 29 September 2009, which claims priority from JP 2009-049962 filed 3 March 2009 and JP 2008-251550 filed 29 September 2008. Claims 2, 6-13, and 15 are pending. Claims 6-8 are withdrawn due to Applicant’s election. Claims 1, 3-5, and 14 are canceled.
Amendments to the claims, filed 17 December 2020, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 9-13, and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 2 recites the added limitation “in which the maximum transmittance of the transmission spectrum between 380 nm and 780 nm is 89%” in lines 6-7. It is unclear where the limitation derives support. Applicant contends that Fig. 31 and paragraphs [0185] and [0188] support the maximum value. However, neither paragraph explicitly supports the specific value. Furthermore, the specific peak value is not explicitly clear from Fig. 31. While Applicant has provided a pixel analysis in the Declaration under 37 C.F.R. §1.132 to Masakazu Enomura (Enomura Declaration), it must be pointed out that the peak Applicant is analyzing (i.e., the solid line) is characterized as an epsilon-form copper phthalocyanine, whereas the dashed line is the copper phthalocyanine obtained in Example 1 (see Specification at page 16, first paragraph). Therefore, it appears that the data on which Applicant relies is not representative of the claimed invention (i.e., an alpha-form copper phthalocyanine). As there appears to be conflicting issues regarding as to what is supported by the citations and figures, it is recommended that Applicant omit limitation “in which the maximum transmittance of the transmission spectrum between 380 nm and 780 nm is 89%” in order to avoid further new matter rejections.
Claims 9-13 and 15 do not remedy the deficiency of claim 2 and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2, 9-13, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langley (US Patent No. 4,104,277) (Langley) in view of JP 2002-189119 A (JP 119) (citations taken from the machine translation).

Regarding instant claims 2, 9-13, and 15, Langley discloses an alpha copper phthalocyanine pigment (column 1, lines 41-44) having a particle size less than 1 µm (column 8, lines 40-41); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.  It is noted that Langley does not explicitly disclose pigments having a spherical shape; however, given their small average size, the particles of Langley are construed as approaching spherical shape, which meets the limitations of the instant claims absent a specific definition of the limitation “spherical”. Furthermore, Langley disclose a pigment particles obtained by a dry milling process; therefore, there is a reasonable expectation that a spherical shape will necessarily be formed. Alternatively, with respect to the limitation of a spherical microparticle, a change in size or shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP §2144.04[R-1].
	Langley fails to disclose the claimed properties of the pigment.
	However, JP 119 discloses a copper phthalocyanine containing copper phthalocyanine having a wavelength (Lambda-max) of less than 478 nm to give the maximum transmittance of the transmission spectrum between 380 nm and 780 nm 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to modify the alpha phthalocyanine pigments of Langley to have a wavelength 
	Regarding the limitations “in which the maximum transmittance of the transmission spectrum is between 380 nm and 780 nm is 89%” in claim 2 and “wherein the wavelength (Lambda-max) is 464 nm to 475 nm”, since the prior art combination encompasses an embodiment that is substantially identical to that of the claimed composition, the encompassed embodiment necessarily has the same properties. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
instant claim 9, the prior art combination does not explicitly disclose the limitations recited by lines 9-11 of the instant claims.  However, said limitations are construed to be product-by-process claims.  Although the prior art combination does not explicitly disclose the product-by-process limitations, it is noted that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.
	Therefore, absent evidence of criticality regarding the presently claimed product-by-process limitations and given that the prior art combination meets the requirements of the claimed composition, the prior art combination meets the requirements of the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the 35 U.S.C. §112 (pre-AIA ), first paragraph, rejection of record, the rejection is maintained because Applicant’s arguments are unpersuasive.
In addition to the comments set forth in the rejection above, Applicant’s arguments relying on alleged evidence on provided documents are unpersuasive. In each of the documents provided by Applicant, the maximum transmittance of epsilon form copper phthalocyanine is different, and is not specifically the alleged 89% recited by the claim and in the figures of the original disclosure. As such, the new matter limitation is maintained.

In response to Applicant’s arguments regarding the prior art rejection of record, the rejection is maintained because Applicant’s arguments are unpersuasive.
Applicant appears to reiterate the arguments as to unexpected results of the claimed composition brought forth in several rounds of prior prosecution. Responses to such arguments are maintained.
	Applicant’s arguments are unpersuasive. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). In the instant case, Applicant’s allegation of unexpected results are specifically attributed to the composition in the disclosure, which copper phthalocyanine particles produced by a specific method to have a specific shape and size. However, the claims, at their broadest, are drawn to any copper phthalocyanine particles having particular spectrum data. Applicant must 
	Furthermore, it appears that Applicant is comparing the inventive composition to those of JP 119. Such a comparison is not persuasive to overcome the prior art of record when the rejection sets forth modifying the particles of Langley based on the teachings of JP 119. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/Scott R. Walshon/                                                                 Primary Examiner, Art Unit 1796